Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 1 of 15 PageID 3229




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                                                                                     Formatted: Font: 12 pt


  HEALTHPLAN SERVICES, INC.,
                                                                                                     Formatted: Font: 12 pt
          Plaintiff,
                                                                                                     Formatted: Font: 12 pt
                         v.                         Case No. 8:18-CV-02608-SDM-AAS
                                                                                                     Formatted: Font: 12 pt
  RAKESH DIXIT, ET AL.
                                                                                                     Formatted: Font: 12 pt
          Defendants.
                                                                                                     Formatted: Font: 12 pt


                                 PROTECTIVE AGREEMENT

         This protective agreement (“Agreement”) is made and entered into by and between the

 undersigned counsel on behalf of their respective clients (collectively, the “Parties”) effective

 as of November 1, 2018 (“Effective Date”).

         1.       The Parties have represented that they, and potentially third parties, will be

 producing documents and providing testimony and other information involving trade secrets

 or confidential research and development or commercial information, the disclosure of which

 is likely to cause harm to the party producing such information.

         2.       Definitions:

         a.       “Party” means a named party in this case. “Person” means an individual or an

 entity. “Recipient” means a Person who receives information via the discovery process in this

 case.

         b.       “Healthplan Litigation” means the above captioned case, Healthplan Services,




                                                1
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 2 of 15 PageID 3230




 Inc. v. Rakesh Dixit, an individual, Feron Kutsomarkos, an individual, E-Integrate, Inc., a

 Florida corporation, Knowmentum, Inc., a Florida corporation, and Media Shark Productions,

 a Florida corporation, pending in the United States District Court for the Middle District of

 Florida, Tampa Division, and any related actions or appeals therefrom.

                 Bojkovic Litigation. The term “Bojkovic Litigation” shall refer tomeans the        Formatted: Indent: Left: 0", First line: 0.5"

 case styled, Michael Bojkovic v. Rakesh Dixit, et al., Case No. 16-001246-CI,

                 consolidated with, Perfect Clarity, LLC v. Gerald Beacht, et al., Case No. 17-

 003233-CI, Sixth

         b.      Judicial Circuit in and for Pinellas County Florida, filed February 2016, and

 as referenced described in Plaintiff’s First Amended Complaint.

                                                                                                    Formatted


         c.       P. Bojkovic Litigation Subpoena. The term “Bojkovic Litigation Subpoena”

 shall

         c.

         d.      “Bojkovic Litigation Subpoena” means any subpoena served on a party
                                                                                                    Formatted: Font: 12 pt

 relating to the Bojkovic Litigation since February 2016.                                           Formatted: Indent: Left: 0", First line: 0.5"
                                                                                                    Formatted: Font: 12 pt
         e.      “Litigation” means the Healthplan Litigation, andincluding any concern that        Formatted: Font: 12 pt
                                                                                                    Formatted: Font: 12 pt
 their expert(s) in this action will receive discoverable information the subject of the Bojkovic
                                                                                                    Formatted: Font: 12 pt

 Litigation Subpoena, which that is also relevant to the claims or defenses in the Bojkovic         Formatted: Font: 12 pt
                                                                                                    Formatted: Font: 12 pt
 Litigationanother action and , for which thean same expert has been qualified to opine for         Formatted: Font: 12 pt
                                                                                                    Formatted: Font: 12 pt
 theafor the samea party pursuantunder to this Agreement .
                                                                                                    Formatted: Font: 12 pt



                                                2
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 3 of 15 PageID 3231




          d.      refer to any subpoena served on youa party relating toin the Bojkovic               Formatted

                  Litigation since February 2016.

        e.f.      “Confidential” information is information concerning a Party’s or a Person’s

 business operations, processes, and technical and development information within the scope

 of Rule 26(c)(1)(G), the disclosure of which is likely to harm that Party’s or Person’s

 competitive position, or the disclosure of which would contravene an obligation of

 confidentiality to a third person or to a Court. Confidential Information further includes

 personally sensitive information protected by state and federal law, regulation or rule.

        f.g.      “Highly Confidential – Attorney’s Eyes Only” information is information

 within the scope of Rule 26(c)(1)(G) that constitutes business or technical trade secrets or plans

 more sensitive or strategic than Confidential information, the disclosure of which is likely to

 significantly harm that Party’s or Person’s competitive position, or the disclosure of which

 would contravene an obligation of confidentiality to a third person or to a Court, including

 particularly sensitive confidential information that a Party or Person believes in good faith

 cannot be disclosed to a Recipient without threat of injury because such information contains

 trade secret or other proprietary or commercially sensitive information.

        g.h.      “Highly Confidential – Computer Code” information is any source code

 (including comments contained therein), human-readable programming language text that

 defines software, firmware, or electronic hardware descriptions, object code, Register Transfer

 Level (“RTL”) files, Hardware Description Language (“HDL”) files, or other hardware

 description language, live data (i.e. data as it exists residing in a database or databases), or

 pseudo-source-code (i.e., a notation resembling a programming language but not intended for



                                                 3
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 4 of 15 PageID 3232




 actual compilation, which usually combines some of the structure of a programming language

 with an informal natural-language description of the computations to be carried out) the

 disclosure of which is likely to significantly harm that Person’s competitive position, or the

 disclosure of which would contravene an obligation of confidentiality to a third person or to a

 court.

          h.i.    Information is not Confidential, Highly Confidential – Attorney’s Eyes Only,

 or Highly Confidential – Computer Code if it is disclosed in a printed publication, is lawfully

 within the public domain, was known to the Recipient without obligation of confidentiality

 before the designating Party or Person disclosed it, or is or becomes known to the Recipient

 by means not constituting a breach of this Agreement or other obligation.

          3.     Designation of Information as Confidential, Highly Confidential – Attorney’s
                 Eyes Only, or Highly Confidential – Computer Code:

          a.      A    designation of information as Confidential, Highly Confidential –

 Attorney’s Eyes Only, or Highly Confidential – Computer Code means that the Party or Person

 believes in good faith, upon reasonable inquiry, that the information qualifies as such.

          b.      A document or thing is designated as Confidential, Highly Confidential –

 Attorney’s Eyes Only, or Highly Confidential – Computer Code when it is clearly and

 prominently marked       or   otherwise   designated    as   “CONFIDENTIAL,”         “HIGHLY

 CONFIDENTIAL – ATTORNEY’S EYES ONLY,” or “HIGHLY CONFIDENTIAL –

 COMPUTER CODE.”           A Party or Person may make documents or things containing

 Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer

 Code information available for inspection and copying without designating them as

 confidential without forfeiting a claim of confidentiality, so long as the designating Party or


                                                4
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 5 of 15 PageID 3233




 Person causes copies of the documents or things to be marked as Confidential, Highly

 Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code at the time they

 are provided to the Recipient.

        c.        A Party or Person designates information in deposition testimony as

 Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer

 Code by stating on the record at the deposition that the information is Confidential, Highly

 Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code or by advising

 the opposing Party and the stenographer and videographer in writing, within twenty-one (21)

 calendar days after receipt of the final deposition transcript, that the information is

 Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer

 Code. All deposition testimony will be treated as Highly Confidential – Attorney’s Eyes Only

 until the expiration of the 21-day period for designation of confidentiality. If a Person present

 at a deposition is not authorized under this Protective Agreement to receive Confidential,

 Highly Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code

 information to be disclosed by counsel or the witness at the deposition under the terms of this

 Protective Agreement, that Person shall leave the deposition room while such information is

 being disclosed or used during the deposition.

        d.        A Party’s or Person’s failure to designate information as Confidential, Highly

 Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code at the time of

 production or within the 21-day deposition designation period does not constitute forfeiture of

 a claim of confidentiality as to any information, document, thing, interrogatory answer,

 admission, pleading or testimony so long as such designation is made in a timely manner once



                                                  5
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 6 of 15 PageID 3234




 the Party or Person realizes and reasonably determines that such designation is appropriate.

        e.        A Person who has designated information as Confidential, Highly

 Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code may withdraw

 the designation by written notification to all Parties in the case.

        f.        If a Party disputes a designation of information as Confidential, Highly

 Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code, the Party shall

 notify the Party or Person that designated the information as confidential. The written notice

 shall provide the basis for the dispute, identifying the specific document[s] or thing[s] as to

 which the designation is disputed and propose a new designation for such materials. The Party

 and the designating Party or Person shall then meet and confer to attempt to resolve the dispute

 without involvement of the Court. If they cannot resolve the dispute, the proposed new

 designation shall be applied twenty-one (21) calendar days after notice of the dispute, unless

 within that 21-day period, the designating Party or Person files a motion with the Court to

 maintain the original designation. The designating Party or Person bears the burden of proving

 that the information is properly designated as Confidential, Highly Confidential – Attorney’s

 Eyes Only, or Highly Confidential – Computer Code. The information shall remain subject to

 the original designation until the Court rules on the dispute. A Party’s failure to contest a

 designation of information as Confidential, Highly Confidential – Attorney’s Eyes Only, or

 Highly Confidential – Computer Code is not an admission that the information was properly

 designated as such, nor is a Party under any obligation to challenge designations within a set

 period of time after production.

        4.      Use and Disclosure of Confidential, Highly Confidential – Attorney’s Eyes
                Only, or Highly Confidential –Computer Code information:


                                                  6
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 7 of 15 PageID 3235




        a.        Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly

 Confidential – Computer Code information may be used only in connection with the Litigation,

 and not for any other purpose, including any proceedings before the United States Patent and

 Trademark Office and/or any foreign proceedings.

        b.        Control and distribution of all information protected by this Protective

 Agreement shall be the responsibility of the attorneys of record and any Party or Person having

 possession, custody, or control of such information pursuant to this Protective Agreement.

        c.        Absent written permission from the designating Party or Person, or further

 Agreement by the Court, the Recipient may not disclose Confidential information to any

 Person other than the following: (i) a Recipient Party’s outside litigation counsel of record,

 including necessary paralegal, secretarial and clerical personnel assisting such counsel; (ii) in-

 house counsel of a Party whose primary job responsibility is to handle legal matters for the

 Party; (iii) no more than two (2) employees of a Party directly involved in the Litigation and

 whose access to the information is reasonably required to supervise, manage, or participate in

 this case; (iv) stenographers and/or videographers, and personnel assisting the stenographers

 and/or videographers; (v) experts, consultants, including trial consultants and survey or mock

 jury participants, and their respective staffs; (vi) the Court and personnel assisting the Court;

 (vii) entities selected by the disclosing party and retained by the Recipient for the purpose of

 document hosting and processing; and (viii) any other person with the prior written consent of

 the designating Person. Prior to disclosing information subject to this Protective Agreement

 to any Person identified in categories 4(c)(ii), (iii), (v), (vii), and (viii) above, and subject to

 the further conditions identified in 4(e) below, the Person must review the Protective


                                                  7
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 8 of 15 PageID 3236




 Agreement and agree to be bound by the provisions of the Protective Agreement by signing a

 copy of Appendix A, which signature shall be maintained by counsel for the Recipient.

 Notwithstanding the foregoing, Persons identified in categories 4(c)(ii) and (iii) may only have

 access to the following categories of Confidential Information: (a) Confidential Information

 either already filed under seal with the Court or included for review with draft pleadings

 prepared by Persons in category 4(c)(i), (b) Confidential Information contained in expert

 reports, and (c) Confidential Information disclosed in written discovery responses, including

 any mandatory disclosures such as infringement and invalidity contentions.

         d.        Absent written permission from the designating Party or Person or further

 order by the Court, the Recipient may not disclose Highly Confidential – Attorney’s Eyes Only

 information to any Person other than those identified in paragraph 4(c)(i), (iv), (v), (vi), (vii),

 and (viii). Prior to disclosing information subject to this Protective Agreement to any Person

 identified in categories 4(c) (v), (vii) and (viii) above, and subject to the further conditions

 identified in 4(e) below, the Person must review the Protective Agreement and agree to be

 bound by the provisions of the Protective Agreement by signing a copy of Appendix A, which

 signature shall be maintained by counsel for the Recipient. Further, absent written permission

 from the designating Party or Person, or further order by the Court, the Recipient may not

 disclose Highly Confidential – Computer Code information to any Person other than those

 identified in paragraph 4(c)(iv), (v), (vi), (vii), and (viii).

         e.        A Party may not disclose Confidential, Highly Confidential – Attorney’s Eyes

 Only, or Highly Confidential – Computer Code information to a technical or damages expert

 or consultant pursuant to paragraph 4(c) or 4(d) of this Protective Agreement until the Party



                                                    8
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 9 of 15 PageID 3237




 proposing to make the disclosure serves the designating Person with a written identification of

 the technical or damages expert or consultant along with a copy of his or her curriculum vitae

 that sets forth the full name of the expert or consultant and the city and state of his or her

 primary residence, the expert’s or consultant’s current employer(s), each Person or entity from

 whom the expert or consultant has received compensation or funding for work in his or her

 areas of expertise or to whom the expert has provided professional services, including in

 connection with a litigation, at any time during the preceding five years, and identifies (by

 name and number of the case, filing date, and location of court) any litigation in which the

 expert or consultant has offered expert testimony, including through a declaration, report, or

 testimony at a deposition or trial, during the preceding five years. If the designating Person

 has good cause to object to the disclosure (which does not include challenging the

 qualifications of the expert or consultant), it must serve the Party proposing to make the

 disclosure with a written objection within ten (10) calendar days after service of the

 identification. Unless the Parties resolve the dispute within ten (10) calendar days after service

 of the objection, the designating Person must move the Court promptly for a ruling, and the

 Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer

 Code information may not be disclosed to the expert or consultant without the Court’s

 approval.

        f.        Notwithstanding paragraphs 4(a), (c), (d), and (e), information subject to this

 Protective Agreement may be disclosed on a confidential basis and only for purposes of the

 Litigation to: (i) any employee of the designating Party or Person who had access to the

 information as part of the ordinary course of his or her employment; (ii) the author of the



                                                 9
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 10 of 15 PageID 3238




  information; and (iii) any Person, whether or not affiliated with the designating Party, who is

  identified in the document as a recipient of the information.

         g.       A Party who wishes to disclose Confidential, Highly Confidential –

  Attorney’s Eyes Only, or Highly Confidential – Computer Code information to a Person not

  authorized under paragraph 4(c), (d), (e), or (f) must first make a reasonable attempt to obtain

  the designating Person’s permission. If the Party is unable to obtain permission, it may move

  the Court to obtain permission.

         5.       Highly Confidential – Computer Code information: Human-readable

  computer program code files and object code, as well as hardware may be made available only

  for inspection, not produced, as provided for in a separate agreement regarding the inspection

  of computer code to be entered into by the Parties, and shall be designated as “Highly

  Confidential – Computer Code.”

         6.       Inadvertent Disclosure: Inadvertent disclosures of information protected by

  the attorney‐client privilege or the work product doctrine shall be handled in accordance with

  Federal Rule of Evidence 502. Information unintentionally produced or disclosed without

  designation as Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly

  Confidential – Computer Code information may be retroactively designated in the same

  manner and shall be treated appropriately from the date written notice of the designation is

  provided to the Recipient.

         7.       Filing Under Seal With The Court:

         a.       This Protective Agreement does not, by itself, authorize the filing of any

   document under seal. No party shall file a document under seal without first having obtained



                                                10
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 11 of 15 PageID 3239




   an order granting leave to file under seal on a showing of particularized need. A Party

   wishing to file under seal a document containing information it has designated as

   Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly Confidential –

   Computer Code, the Party must move the Court, consistent with Local Rules of the Court for

   permission to file the document under seal.

         b.       If a Party wishes to file in the public record a document that another producer

   has designated as Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly

   Confidential – Computer Code, the Party shall provide at least five (5) business days advance

   written notice to the producer of the document so that the producer may move the Court to

   require that the document be filed under seal. If within five (5) business days of receiving

   such notice the producer moves the Court for permission for the document to be filed under

   seal, the Party wishing to file the document shall file the document under seal unless the

   Court denies the producer’s motion prior to the time that the document is filed. The producer

   of the document shall also within the aforementioned five (5) business day period provide

   the Party with a public-record version of the document that redacts any Confidential, Highly

   Confidential – Attorney’s Eyes Only, Highly Confidential – Computer Code information

   such that the redacted version of the document may be filed in the public record.

         8.       Document Disposal: Upon the conclusion of the Litigation, each Party must

  return to the designating Party or Person all documents and copies of documents containing

  the designating Person’s Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly

  Confidential – Computer Code information, and must destroy all notes, memoranda, or other

  materials derived from or in any way revealing Confidential, Highly Confidential –



                                                 11
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 12 of 15 PageID 3240




  Attorney’s Eyes Only, or Highly Confidential – Computer Code information. Alternatively,

  the Party may destroy all documents and copies of documents containing Confidential, Highly

  Confidential – Attorney’s Eyes Only, and Highly Confidential – Computer Code information.

  The Party returning or destroying Confidential, Highly Confidential – Attorney’s Eyes Only,

  or Highly Confidential – Computer Code information must promptly certify in writing its

  compliance with the requirements of this paragraph. Notwithstanding the requirements of this

  paragraph, a Party and its counsel may retain one complete set of all documents filed with the

  Court, remaining subject to all requirements of this Protective Agreement.

         9.        Effect on Party’s Use of Its Own Information: Nothing in this Protective

  Agreement shall restrict any Party to the Litigation or its attorneys from disclosing or using, in

  any manner and for any purpose, its own Confidential, Highly Confidential – Attorney’s Eyes

  Only, or Highly Confidential – Computer Code information.

         10.       Amendments by the Parties: The Parties may seek to amend this Protective

  Agreement by filing a joint stipulation identifying the modification.

         11.       Survival of Obligations: This Protective Agreement’s obligations regarding

  Confidential, Highly Confidential – Attorney’s Eyes Only, and Highly Confidential –

  Computer Code information survive the final disposition of the Litigation until a Party agrees

  otherwise in writing or a court order otherwise directs. “Final disposition,” as used in this

  Protective Agreement, shall be deemed to be the later of (1) dismissal of all claims and defenses

  in the Litigation, with or without prejudice; and (2) final judgment herein after the completion

  and exhaustion of all appeals, rehearings, remands, trials, or reviews of the Litigation,

  including the time limits for filing any motions or applications for extension of time pursuant



                                                 12
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 13 of 15 PageID 3241




  to applicable law.

         12.      One or more copies or counterparts of this Agreement may be executed, and

  each such copy or counterpart shall constitute a duplicate original hereof.

  Date: May 9, 2019




                                                13
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 14 of 15 PageID 3242




 /s/                                         /s/
 Jeffrey W. Gibson (FBN: 568074)             Alejandro J. Fernandez (FBN: 32221)
 Thomas R. Farrior (FBN: 111965)             Board Certified in Intellectual Property Law
 Justin L. Dees (FBN: 48033)                 Stephen J. Leahu (FBN: 54037)
 MacFarlane, Ferguson & McMullen             Board Certified in Intellectual Property Law
 201 N. Franklin Street, Suite 2000          BRINKS GILSON & LIONE
 Tampa, FL 33602                             SunTrust Financial Centre, Suite 3500
 E-mail: jg@macfar.com                       401 E. Jackson Street                          Field Code Changed
 E-mail: trf@macfar.com                      Tampa, FL 33602                                Field Code Changed
 E-mail: jdees@macfar.com                    E-mail: afernandez@brinksgilson.com
                                                                                            Field Code Changed
 Telephone No. (813) 273-4200                E-mail: sleahu@brinksgilson.com
 Telefacsimile No. (813) 273-4396            Telephone No. (813) 275-5020                   Field Code Changed
                                             Telefacsimile No. (813) 275-5021               Field Code Changed
 Attorneys for Defendants Rakesh Dixit,
 E-Integrate, Inc., Knowmentum, Inc., and    William H. Frankel (IL No. 3127933)
 Media Shark Productions, Inc.               Admitted Pro Hac Vice
                                             Andrew J. Avsec (IL No. 6292313)
                                             Admitted Pro Hac Vice
 /s/                                         BRINKS GILSON & LIONE
 Shyamie Dixit, Jr. (FBN: 719684)            NBC Tower, Suite 3600
 Robert L. Vessel (FBN: 314536)              455 N. Cityfront Plaza Drive
 Dixit Law Firm, PA                          Chicago, Illinois 60611
 3030 N. Rocky Point Dr. West, Suite 260     E-mail: aavsec@brinksgilson.com                Field Code Changed
 Tampa, FL 33607                             E-mail: wfrankel@brinksgilson.com              Field Code Changed
 E-mail: sdixit@dixitlaw.com                 Telephone No. (312) 321-4200
                                                                                            Field Code Changed
 E-mail: rvessel@dixitlaw.com                Telefacsimile No. (312) 321-4299
 Telephone No. (813) 252-3999                                                               Field Code Changed
 Telefacsimile No. (813) 252-3997            Evi T. Christou (D.C. Bar No.1600066)
                                             Admitted Pro Hac Vice
 Attorneys for Defendants Feron              BRINKS GILSON & LIONE
 Kutsomarkos and                             1775 Pennsylvania Ave., NW, Suite 900
 co-counsel for E-Integrate, Inc.            Washington, D.C. 20006
                                             E-mail: echristou@brinksgilson.com             Field Code Changed
                                             Telephone No. (202) 296-6923
                                             Facsimile No. (202) 296-8701

                                             Attorneys for Plaintiffs
                                             Healthplan Services, Inc.




                                            14
Case 8:18-cv-02608-SDM-AAS Document 99-6 Filed 05/10/19 Page 15 of 15 PageID 3243




                                          APPENDIX A

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                       BY PROTECTIVE AGREEMENT

          I,                                           ,     [print   or   type   full   name],   of

   _______________ [print or type full address], declare under penalty of perjury that I have

   read in its entirety and understand the Protective Agreement that was entered by the parties

   in the case of Healthplan Services, Inc. v. Rakesh Dixit, an individual, Feron Kutsomarkos,

   an individual, E-Integrate, Inc., a Florida corporation, Knowmentum, Inc., a Florida

   corporation, and Media Shark Productions, a Florida corporation, pending in the United

   States District Court for the Middle District of Florida, Tampa Division, Case No. 8:18-cv-

   02608-SDM-AAS. I agree to comply with and be bound by all the terms of the Protective

   Agreement, and I understand and acknowledge that failure to so comply could expose me

   to sanctions and punishment in the nature of contempt. I solemnly promise that I will not

   disclose in any manner any information or item that is subject to the Protective Agreement

   to any person or entity except in strict compliance with the provisions of this Agreement.

          I further agree to submit to the jurisdiction of the United States District Court for the

   Middle District of Florida for the purpose of enforcing the terms of this Protective

   Agreement, even if such enforcement proceedings occur after termination of this action.


          This          day of                     , 2019.



                                              Signature




                                                 15
